Mb. Chief Justice Quiñones,
after stating the foregoing-facts, delivered the opinion of the court.
As the undivided ownership of house No. 28, San Justo street, in the city of San Juan, is recorded in the name of Teresa, Isabel, Josefa and Pedro Villabaso, brother and sisters, said house being the one involved in this appeal, and as no specific shares are designated, none of the co-owners can record in his favor nor alienate a specific and determinate part of the value of said estate, without the concurrence and consent of all the other co-owners, which could not have been given in this case owing to the absence of one of the participants in the ownership of the house referred to.
Although the second paragraph of Article 393 of the former Civil Code, which is article 400' of the code in force, provides that the portions corresponding to the participants *75in community ownership shall he considered equal unless the contrary he proved, this provision must he understood to mean, for the civil effects of the community, when the share of each of the co-owners in the thing held in common is not determined, but not for the effects of the Mortgage Law which governs as to the form 'and effect of records, as specifically provided by article 608 of said former Civil Code, reproduced in article 615 of the modern Code. The said Mortgage Law requires that there be set forth in the record, with absolute clearness, the real extent of the right recorded and its value, if the instrument should show it, and that in order to record or inscribe instruments by which the ownership or possession of real property or real property rights is conveyed or encumbered, it is necessary that the right of the person executing the deed, or in whose name the transfer is made, or the encumbrance effected, should appear of record and registrars must deny the inscription of such instruments unless such requisite is complied with, under their strictest liability, as provided by articles 9 and 20, respectively, of the aforesaid Mortgage Law.
Therefore, as the shares of Crescencia Cabañas and of her children Teresa, Isabel, Josefa and Pedro Yillabaso y Cabañas in the value of the house situated at No. 28 San Justo street in the city of San Juan, which they sell to Ramón Arandes y Virella by deed dated November 12 last, do not appear of record in the registry of property in their names, said deed contains a defect which prevents its inscription in the registry of property.
In view of the provisions of articles 9 and 20 of the Mortgage Law and the decision of the General Directorate of Registries of August 18, 1894, the decision of the registrar of property of this city as contained in the notes entered at the end of the documents sent up to this Supreme Court for the decision of this appeal are affirmed, and it is directed that *76they be returned to the said registrar together with a copy of this opinion for his information and other proper purposes.

Affirmed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.